DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 3-4, 9, and 19-20 is withdrawn in view of the newly discovered reference(s) to an article entitled “Identification of Velcro rales based on Hilbert-Huang transform” by Chen et al. (“Chen”). Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen.
As to claim 1, Chen discloses the steps of a computer-implementing lung-sound signal processing method, comprising: 
obtaining a lung sound signal from a lung sound signal detector (see p. 36-37, 2.3 Separation of crackle component from respiratory sound component); 

obtaining an inspiratory-phase period based on the respiration-sound component (see Section 2.4);
extracting a crackle-sound signal located in the inspiratory-phase period from the crackle- sound component (see Section 2.4); and 
obtaining at least one feature parameter according to the crackle-sound signal (see Section 2.5”).  
As to claim 2, Chen further discloses wherein the obtaining an inspiratory-phase period based on the respiration-sound component, includes: 
obtaining a stationary respiration cycle based on the respiration-sound component (see Fig 2); and 
obtaining the inspiratory-phase period from the stationary respiration cycle (see Section 2.4); 
wherein the stationary respiration cycle includes an expiratory-phase period and the inspiratory-phase period (see Section 2.4).  
As to claim 3, Chen further discloses wherein the decomposing the lung sound signal by using an empirical mode decomposition algorithm, to obtain the crackle-sound component and the respiration-sound component, includes: decomposing the lung sound signal by using an empirical mode decomposition algorithm, so that the lung sound signal is decomposed into a cumulative sum of a plurality of intrinsic mode functions; calculating a frequency spectrum of each intrinsic mode function from the plurality of intrinsic mode functions; selecting a threshold frequency; 
As to claim 5, Chen further discloses wherein the obtaining at least one feature parameter according to the crackle-sound signal, includes: obtaining at least one time-domain feature parameter (see Fig 5).  
As to claim 6, Chen further discloses wherein the at least one time-domain feature parameter includes at least one of: a quantity of crackle sounds at an early stage of the inspiratory-phase period, a quantity of crackle sounds at a later stage of the inspiratory-phase period, a quantity of crackle sounds within the inspiratory-phase period, and a ratio of a time duration of the crackle-sound signal to a time length of the inspiratory-phase period (see Section 2.4 -- ratio of crackle numbers detected in the late inspiratory stage to that in the whole inspiratory cycle (MRC)).
As to claim 7, Chen further discloses wherein the obtaining at least one feature parameter according to the crackle-sound signal, includes: obtaining at least one frequency-domain feature parameter (see Section 2.5 – energy of crackles).  
As to claim 8, Chen further discloses wherein the at least one frequency-domain feature parameter includes at least one of: a total energy of the crackle-sound signal, and ratios of energies of crackle sounds of respective sub-bands to the total energy (see Section 2.5 – energy of crackles).  
As to claim 9, Chen further discloses further comprising: obtaining a frequency spectrum function of the crackle-sound signal; obtaining a total bandwidth corresponding to the crackle-sound signal based on the frequency spectrum function; obtaining a plurality of sub-bands based 
As to claims 10 and 12, see treatment of claim 1.
As to claim 18, see treatment of claim 2.
As to claim 11, Chen further discloses wherein the computer instructions, when executed by the processor, cause the processor to further implement an operation including: classifying the crackle-sound signal based on the at least one feature parameter (see Section 2.6).
As to claim 13, Chen further discloses a classifier, the classifier being configured to classify the crackle-sound signal based on the at least one feature parameter (see Section 2.6).  
As to claim 15, Chen further discloses wherein the at least one feature parameter includes at least one of a frequency-domain feature parameter and a time-domain feature parameter (see p. 41 discussing the energies in different frequency bands).  
As to claim 16, Chen further discloses wherein the at least one time-domain feature parameter includes at least one of: a quantity of crackle sounds at an early stage of the inspiratory-phase period, a quantity of crackle sounds at a later stage of the inspiratory-phase period, a quantity of crackle sounds within the inspiratory-phase period, and a ratio of a time duration of the crackle-sound signal to a time length of the inspiratory-phase period (see Section 2.4 – “Without recording tidal volume, we evenly divided the whole inspiratory cycle into early and late stages. The ratio of crackle numbers detected in the late inspiratory stage to that in the whole inspiratory cycle (MRC) was calculated and used as a measure to distinguish Velcro rales from other crackles.”).
As to claim 17, Chen further discloses wherein the at least one of the frequency-domain feature parameter includes at least one of: a total energy of the crackle-sound signal, and ratios of energies of crackle sounds of respective sub-bands to the total energy (see Fig 10).

As to claim 20, Chen further discloses wherein the selected threshold frequency is located between 30 hertz and 50 hertz.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2006/0247550 A1 to Thiagarajan et al. (“Thiagarajan”).
As to claims 4 and 20, Chen does not disclose wherein the selected threshold frequency is located between 30 hertz and 50 hertz. Chen cites 75 Hz as the appropriate threshold frequency in order to eliminate heart sound interference. However, lower frequencies are well-known to exist in heart sounds as shown by Thiagarajan, which teaches that such sounds can occur from 30-150 Hz. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold of Chen for those disclosed by Thiagarajan in order to achieve the predictable result of reducing noise introduced by the sound of the heart as already suggested by Chen.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2018/0177432 A1 to Au et al. (“Au”).
As to claim 14, Chen discloses a support vector machine to classify the types of crackles found in the signal (see Section 2.6) and thus does not strictly disclose wherein the classifier is configured to classify the crackle-sound signal based on the at least one feature parameter by using a tree-based method.  
However, in a similar invention, Au teaches that support vector machines and decision trees may also be used as substitutes for classifying lung sounds (see [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support vector machine of Chen for a tree-based method as shown by Au given that 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791